UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATA S. BOB,

                                 Petitioner,

                     -against-
                                                                 19-CV-9590 (CM)
THOMAS DECKER, DHS/ICE DIRECTOR OF
DETENTION/REMOVAL; HUDSON                                       CIVIL JUDGMENT
COUNTY CORRECTIONS &
REHABILITATION (JAIL) WARDEN;
MEDICAL DEFENDANTS (JOHN DOE),

                                 Respondents.

         Pursuant to the order issued December 2, 2019, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice for Petitioner’s failure to submit a completed request to proceed in forma pauperis

(“IFP application”) or pay the $5.00 filing fee. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 2, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
